          Case: 4:20-cv-00117-JAR Doc. #: 1 Filed: 01/24/20 Page: 1 of 4 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ROSALIND MITCHELL,                                 )
                                                   )
                      Plaintiff,                   )
                                                   )   Cause Number: 4:20-cv-117
v.                                                 )
                                                   )   JURY TRIAL DEMANDED
CAJUN OPERATING COMPANY                            )
D/B/A CHURCH’S CHICKEN,                            )
                                                   )
                                                   )
                      Defendant.                   )

                                           COMPLAINT

     COMES NOW Plaintiff Rosalind Mitchell (henceforth referred to as “Plaintiff”) by and

through her undersigned counsel and for her Complaint against Cajun Operating Company d/b/a

Church’s Chicken (henceforth referred to as “Defendant”) states:

                                              PARTIES

     1.       Plaintiff, at the time of her injury, was a resident of the State of Missouri.

     2.       Defendant was at all relevant times, and still is, a corporation organized and

existing under the laws of the State of Delaware, with its principal place of business in the State

of Georgia.

                                   JURISDICTION AND VENUE

     3.       Jurisdiction in this case is based on the diversity of citizenship of the parties

pursuant to 28 U.S.C. Section 1332 and the amount in controversy. Plaintiff is a citizen of

Missouri. Defendant is a Delaware company. The amount in controversy exceeds the sum of

seventy-five thousand dollars ($75,000) exclusive of interest and costs.
        Case: 4:20-cv-00117-JAR Doc. #: 1 Filed: 01/24/20 Page: 2 of 4 PageID #: 2




       4.      At all relevant times, the unlawful actions were committed within the jurisdiction of

the United States District Court for the Eastern District of Missouri. Venue is proper pursuant to

28 U.S.C. Section 1391(b).

                                         ALLEGATIONS

       5.     Defendant Cajun Operating Company is the owner, operator, and sole possessor of

Church's Chicken located at 920 North Grand Boulevard, St. Louis, MO 63106.

       6.     On or about July 29, 2018, Plaintiff was a business invitee at the Church' s Chicken

restaurant.

       7.     After patronizing Defendant, Plaintiff slipped and fell as a result of the dangerous

condition on Defendant’s parking lot.

       8.     Defendant knew, or using ordinary care, should have known, of the danger.

       9.     It was the duty of Defendant, by and through its duly authorized agents and servants,

to exercise all due care and caution for the safety of Plaintiff and other members of the public on

its premises, but Defendant did not regard its duty, or use due care on behalf of Plaintiff, by and

through its authorized agents and servants in that behalf, and negligently and carelessly allowed

aforesaid premises to be unsafe to traverse by invitees.

     10. Defendant knowingly breached its duty of care by allowed a dangerous condition to

exist on the premises, to wit: a dangerous, broken, insufficient, faulty constructed, and defective

parking lot pavement.

     11. The aforesaid incident occurred as a result of and was proximately caused by the

careless, negligent, grossly careless, and reckless conduct of Defendant, which consisted inter

alia of the following particulars:

                a.      Failing to properly supervise the areas in question so as to furnish
                        Plaintiff a safe and level walking area free from hazards which
                        recognized or should have been recognized by Defendants as


                                                  2
        Case: 4:20-cv-00117-JAR Doc. #: 1 Filed: 01/24/20 Page: 3 of 4 PageID #: 3




                       causing or likely to cause the serious physical harm to Plaintiff
                       and others;

               b.      Failing to maintain the areas in a safe condition to insure that
                       Plaintiff would not be caused to slip and fall as a result of the
                       dangerous condition that existed and which was known and
                       should have been known to Defendants;

               c.      Failing to properly inspect the area wherein Plaintiff was caused
                       to fall as a result of the dangerous condition;

               d.      Failing otherwise to comply with the applicable ordinances,
                       regulations and laws of the City of St. Louis and the State of
                       Missouri;

               e.      Otherwise failing to exercise the degree of care required under
                       the circumstances; and

               f.      Otherwise being negligent.

       12.     It would not have been reasonable for Plaintiff, or any other careful and prudent

invitee, to have known of the dangerous condition before she tripped.

       13.       That as a direct and proximate result of the negligence of Defendant, Plaintiff

sustained the following damages: she has experienced injuries to her head, neck, back, chest, and

lower extremities; she has incurred medical bills, and she will continue to incur medical bills in

the future; she has suffered pain, and she will continue to suffer pain in the future; she has

incurred lost wages, and she will continue to incur lost wages in the future; and she has suffered

in her ability to work, labor, and enjoy the ordinary pursuits of life.

        14.     Defendant clearly and convincingly engaged in the aforementioned unlawful

practice with malice, reckless indifference or conscious disregard to the protected rights of

Plaintiff. Plaintiff is therefore entitled to punitive damages in an amount to sufficiently punish

Defendant and deter it and others from like conduct in the future.




                                                  3
       Case: 4:20-cv-00117-JAR Doc. #: 1 Filed: 01/24/20 Page: 4 of 4 PageID #: 4




       WHEREFORE, Plaintiff prays this Honorable Court to enter a judgment against

Defendant, for actual and punitive damages, in the fair and reasonable amount of $450,000, and

for such other relief as this Court deems just and proper.

                                              Respectfully Submitted;

                                              Banks Law LLC

                                              /s/ Eric Kendall Banks
                                              Eric Kendall Banks, MBE#28655
                                              308 North 21st Street, Suite 401
                                              St. Louis, Missouri 63103
                                              314-583-7075
                                              302-365-2789 (e-Fax)
                                            ericbanks@bankslawllc.com




                                                 4
